In the
                        Missouri Court of Appeals
                                 Western District
 IN THE INTEREST OF: E.B.R. AND              )
 T.R.B.;                                     )
                                             )   WD79507
 JUVENILE OFFICER,                           )
                                             )   OPINION FILED: November 1,
               Respondent,                   )   2016
                                             )
 v.                                          )
                                             )
 E.R. (FATHER),                              )
                                             )
                Appellant.                   )

             Appeal from the Circuit Court of Jackson County, Missouri
                       The Honorable John M. Torrence, Judge

  Before Division One: Thomas H. Newton, Presiding Judge, Cynthia L. Martin, Judge
                          and Edward R. Ardini, Jr., Judge


       E.R. ("Father") appeals from the trial court's entry of a judgment terminating his

parental rights to E.B-R. and T.R-B. ("Children"). Father argues that the trial court erred

by concluding that he was unfit to be a party to the parent and child relationship under
section 211.447.5(6)1 because it applied obsolete statutory language; because the evidence

was not sufficient to find him unfit; and because the trial court failed to make best interest

findings required by section 211.447.7. We affirm.

                                  Factual and Procedural Background

         Father is the biological father of E.B-R., born May 16, 2005, and T.R-B., born May

16, 2006.2 The Children were placed in the care of the Children's Division on July 6, 2012

following concerns that the Children's mother, T.B. ("Mother"), was dealing with untreated

mental health and substance abuse issues, and was subjecting the children to physical

abuse. When the Children's Division arrived at Mother's home, the Children were not

there. Mother told the Children's Division that the Children were with her sister, but they

were later discovered at Father's home. Because Father is a registered sex offender, the

children were removed from Father's home.

         Father is a registered sex offender because he was convicted of sodomy in February,

1996, following a guilty plea. He had been accused of engaging in deviate sexual

intercourse and sodomy with the three-to-four-year-old daughter of his then girlfriend.

Father was sentenced to ten years' imprisonment, and was recommended for treatment

pursuant to section 559.115. Father was released from prison in August 1996, and was

placed on probation until August 2001. Father was discharged from probation on October




          1
            All statutory references are to RSMo 2000 as supplemented to the date that the Children's Division filed its
original petition to terminate Father's parental rights, or to the date of a referenced criminal conviction where
appropriate, except as otherwise noted.
          2
            The information before this Court inconsistently represents T.R-B's birth month as February or March of
2006. Either way, T.R-B. is a minor child.

                                                           2
31, 2003. The Children were thus born after Father's terms of incarceration and probation

were completed.

       While the Children were in the custody of the Children's Division, Father

participated in individual therapy which included counseling regarding his crime, and

which included assistance with grieving the loss of his children, as Father realized they

most likely could not return to his home. Father spoke with his counselor about his desire

to be involved in helping to provide long-term placement for his children. Father was not

subject to a formal written services agreement. He was permitted weekly supervised visits

with the Children, and rarely missed or cancelled a visit. Father's interaction with the

Children was reported to be appropriate, though his visits were supervised given his status

as a registered sexual offender.

       On February 6, 2014, and after the Children had been in the custody of the Children's

Division for more than eighteen months, the Juvenile Officer filed a petition for termination

of parental rights against both Father and Mother, believing the Children were in need of a

permanent placement. In a March 20, 2014 report, the Children's Division noted that

Mother had not visited the Children since they came into care in July of 2012. With respect

to Father, the report noted that:

       [Father] is not a reunification resource; due to his criminal conviction of
       Sodomy with a four year old female in 1998.3 Missouri statute prevents
       [Father] for [sic] being a reunification resource pursuant to 210.117 RSMo
       and 211.038 RSMo.




       3
           Although the report says Father's conviction occurred in 1998, in fact, this conviction was in 1996.

                                                           3
The petition to terminate Father's rights relied exclusively on section 211.447.5(6), and

alleged that Father "is unfit to be a party to the parent and child relationship because of

conditions which relate to the parent/child relationship of a duration or nature that render

him unable, for the reasonably foreseeable future, to care appropriately for the ongoing

physical, mental or emotional needs of the [Children]."

       After the petition to terminate parental rights was filed, Mother began participating

in services provided by the Children's Division. As a result, and based on Mother's

progress, the Children's Division voluntarily dismissed it efforts to terminate Mother's

parental rights on January 8, 2015. The Children were returned to Mother's custody in May

of 2015.

       The petition to terminate Father's parental rights remained pending, however,

because on November 13, 2014, several months after the petition had been filed, Father

was charged with first degree child molestation. The charge related to conduct involving

a three-year-old victim that occurred between April and May of 2007, and thus after the

Children were born. Father was convicted following a jury trial on October 15, 2015, and

was sentenced to life imprisonment as a predatory sexual offender.

       While Father's criminal charges were pending, an adjudication hearing on the

petition to terminate Father's parental rights was continued several times. After Father's

2015 conviction, the Juvenile Officer was granted leave to file an amended petition to add

factual allegations regarding Father's conviction for child molestation.       The petition

continued to rely, however, solely on section 211.447.5(6) as the basis to terminate Father's

parental rights.

                                             4
       Following a trial in November 2015, the trial court entered its judgment on March 9,

2016 terminating Father's parental rights over the Children pursuant to section

211.447.5(6) ("Judgment"). This appeal followed.

                                     Standard of Review

       A trial court has the authority to terminate the rights of a parent to a child upon

petition by the juvenile officer if two conditions are met: first, if there is "clear, cogent and

convincing evidence that [statutory] grounds exist for termination," and second,

termination must be in the best interest of the child. Section 211.447.6; In re P.L.O., 131
S.W.3d 782, 788 (Mo. banc 2004).

       Evidence relied on to establish a statutory ground for termination is clear, cogent

and convincing if it "instantly tilts the scales in favor of termination when weighed against

the evidence in opposition and the finder of fact is left with the abiding conviction that the

evidence is true." In re K.A.W., 133 S.W.3d 1, 12 (Mo. banc 2004). "Accordingly, this

standard of proof may be met although the court has contrary evidence before it." In re

Adoption of W.B.L., 681 S.W.2d 452, 454 (Mo. banc 1984). The clear, cogent and

convincing standard "operates as a protection of the 'fundamental liberty interest of natural

parents in the care, custody, and management of their child.'" In re B.H., 348 S.W.3d 770,

776 (Mo. banc 2011) (quoting Santosky v. Kramer, 455 U.S. 745, 753 (1982)).

       Upon review, this court must affirm a termination of parental rights "unless the

'record contains no substantial evidence to support the decision, the decision is against the

weight of the evidence, or the trial court erroneously declares or applies the law.'" In re

S.M.H., 160 S.W.3d 355, 362 (Mo. banc 2005) (quoting Murphy v. Carron, 536 S.W.2d
5
30, 32 (Mo. banc 1976)). We defer to the trial court on issues of credibility and "should

review conflicting evidence in the light most favorable to the judgment of the trial court."

In re K.A.W., 133 S.W.3d at 11-12.

                                                        Analysis

         Father asserts two points on appeal. First, Father argues that the trial court erred in

terminating his parental rights because it applied obsolete statutory language, and because,

in any event, the evidence did not clearly and convincingly establish a basis for termination

pursuant to section 211.447.5(6). Second, Father argues that the trial court erred because

it failed to make specific best interest findings required by section 211.447.7.

                                                      Point One

         In his first point, Father argues that the trial court erroneously terminated his

parental rights pursuant to section 211.447.5(6) because it relied on obsolete statutory

language in light of a 2014 amendment to section 211.447.5(6), and because the evidence

did not clearly and convincingly establish a basis for termination pursuant to section

211.447.5(6).4 We disagree.




         4
          Father's first point relied upon alleges two distinct errors: first, that the trial court committed legal error in
relying on obsolete statutory language, and second, that the evidence didn't clearly and convincingly support finding
a violation of the statute relied on. This renders Father's first point multifarious in violation of Rule 84.04(d), and
not properly preserved for review. Hueckel v. Wondel, 270 S.W.3d 450, 453 (Mo. App. S.D. 2008). "A point relied
on should contain only one issue, and parties should not group multiple contentions about different issues together
into one point relied on." Miller v. O'Brien, 168 S.W.3d 109, 112 (Mo. App. W.D. 2005). We would be justified in
dismissing Father's first point on appeal because of this violation. However, "[w]hether we dismiss for a failure to
comply with Rule 84.04 is discretionary; we generally will not dismiss unless the deficiencies impede our ability to
decide on the merits of the case." Buckley v. Tipton, 270 S.W.3d 919, 922 (Mo. App. W.D. 2008). Furthermore,
"[i]n cases relating to children's welfare, we may relax the rigid requirements if we can sufficiently ascertain the
issues being raised." Id. Thus, "we may choose to review a multifarious point, or a part of it, ex gratia," and we do
so with Father's first point. In re Wilma G. James Tr. v. James, 487 S.W.3d 37, 52 (Mo. App. S.D. 2016).

                                                             6
It is immaterial whether section 211.447.5(6) as amended in 2014 applied to the
adjudication of Father's parental rights

         The original petition to terminate Father's parental rights relied exclusively on

section 211.447.5(6). The statute in effect at the time the original petition was filed

provided, in pertinent part, that parental rights could be terminated if:

         The parent is unfit to be a party to the parent and child relationship because
         of a consistent pattern of committing a specific abuse, including but not
         limited to abuses as defined in section 455.010, child abuse or drug abuse
         before the child or of specific conditions directly relating to the parent and
         child relationship either of which are determined by the court to be of a
         duration or nature that renders the parent unable, for the reasonably
         foreseeable future, to care appropriately for the ongoing physical, mental or
         emotional needs of the child.

(Emphasis added). This language has been interpreted to create two distinct bases for

termination of parental rights--(i) a consistent pattern of committing a specific abuse,

including but not limited to abuses as defined in section 455.010, child abuse or drug abuse

before the child; or (ii) specific conditions directly relating to the parent and child

relationship--with each basis requiring evidence of "a duration or nature that renders the

parent unable, for the reasonably foreseeable future, to care appropriately for the ongoing

physical, mental or emotional needs of the child." See, e.g., In re K.A.W., 133 S.W.3d at

20 (noting that "[t]he trial court found that Mother had [engaged in conduct] in such a way

as to satisfy both prongs of section 211.447.4(6)5--finding both a 'consistent pattern of




         5
           In re K.A.W. addressed the version of section 211.447 adopted in 1998, where the parental unfitness basis
for terminating parental rights appears at section 211.447.4(6), instead of at section 211.447.5(6). The content of
section 211.447.4(6) in effect at the time In re K.A.W. was decided is materially indistinguishable from the content
of section 211.447.5(6) in effect when the Juvenile Officer filed its original petition to terminate Father's parental
rights.

                                                           7
committing a specific abuse' and 'specific conditions directly relating to the parent and

child relationship'").

         On August 28, 2014, section 211.447.5(6) was amended, in pertinent part, as

follows:

         The parent is unfit to be a party to the parent and child relationship because
         of a consistent pattern of committing a specific abuse including, but not
         limited to, specific conditions directly relating to the parent and child
         relationship which are determined by the court to be of a duration or nature
         that renders the parent unable for the reasonably foreseeable future to care
         appropriately for the ongoing physical, mental, or emotional needs of the
         child.

(Emphasis added). The amendment deleted the phrase "abuses as defined in section

455.010, child abuse or drug abuse before the child or of;" deleted the phrase "either of;"

but kept the phrase "including, but not limited to."6 Plainly read, the amendment now

expresses a clear and unambiguous legislative intent to treat "specific conditions directly

relating to the parent and child relationship which are determined by the court to be of a

duration or nature that renders the parent unable for the reasonably foreseeable future to

care appropriately for the ongoing physical, mental, or emotional needs of the child" as a

non-exclusive example of "a consistent pattern of committing a specific abuse."

         The Juvenile Officer filed its amended petition to terminate Father's parental rights

in November 2015, and thus after section 211.447.5(6) was amended in 2014. The

amended petition continued to rely solely on section 211.447.5(6) as the basis for


          6
            The 2014 amendment to section 211.447.5(6) also specifies conduct that permits a presumption that a
parent is unfit to be a party to the parent and child relationship. The version of section 211.447.5(6) in effect prior to
the 2014 amendment afforded such a presumption, but only where a parent's parental rights had been involuntarily
terminated within the prior three years as to another child. The presumptions of parental unfitness identified in both
the pre-and post-2014 versions of section 211.447.5(6) are not at issue in this case

                                                            8
terminating Father's parental rights, and continued to allege only that Father was "unfit to

be a party to the parent and child relationship because of conditions which relate to the

parent/child relationship of a duration or nature that render him unable, for the reasonably

foreseeable future, to care appropriately for the ongoing physical, mental or emotional

needs of the [Children]." The Judgment expressly found Father unfit to be a party to the

parent and child relationship "because of conditions which relate to the parent/child

relationship of a duration or nature that renders him unable for the foreseeable future, to

care appropriately for the ongoing physical, mental, or emotional needs of the [Children],"

and thus terminated Father's parental rights pursuant to section 211.447.5(6).

       Father alleges that because the Juvenile Officer's amended petition was filed after

the 2014 amendment to section 211.447.5(6), the trial court was required to apply the

amended version of the statute, and instead erroneously relied on the version of section

211.447.5(6) in effect at the time the petition to terminate his parental rights was originally

filed. Father contends that the 2014 version of section 211.447.5(6) increased the Juvenile

Officer's burden, by requiring evidence of "a consistent pattern of committing a specific

abuse" in addition to evidence of "specific conditions directly relating to the parent and

child relationship which are determined by the court to be of a duration or nature that

renders the parent unable for the reasonably foreseeable future to care appropriately for the

ongoing physical, mental, or emotional needs of the child." Father thus argues that the trial

court failed to independently consider or find that he engaged in a "consistent pattern of

committing a specific abuse."



                                              9
         We disagree. The 2014 amendment to section 211.447.5(6) plainly declares that

"specific conditions directly relating to the parent and child relationship which are

determined by the court to be of a duration or nature that renders the parent unable for the

reasonably foreseeable future to care appropriately for the ongoing physical, mental, or

emotional needs of the child" are an example of "a consistent pattern of committing a

specific abuse." In other words, if clear and convincing evidence establishes "specific

conditions directly relating to the parent and child relationship which are determined by

the court to be of a duration or nature that renders the parent unable for the reasonably

foreseeable future to care appropriately for the ongoing physical, mental, or emotional

needs of the child," then no further evidence of "a consistent pattern of a specific abuse"

need be shown.7

         As a result, it is irrelevant whether the version of section 211.447.5(6) in effect when

the petition to terminate Father's parental rights was originally filed, or the 2014 amended

version of the statute, applied to adjudication of Father's parental rights. In either case, if

clear and convincing evidence demonstrated "specific conditions directly relating to the

parent and child relationship . . . of a duration or nature that renders [Father] unable for the

reasonably foreseeable future to care appropriately for the ongoing physical, mental, or



         7
           Father argues in his Brief that his present incarceration, his prior felony child sex crime convictions, and
his statutory ineligibility as a reunification resource are not "abuse." Father's argument erroneously presupposes that
the use of the word "abuse" in section 211.447.5(6) can only refer to "abuse" of a nature that grievously endangers a
child. If the pre-2014 version of section 211.447.5(6) applies to Father's case, than the concept of "abuse" is
irrelevant, as Father's rights were terminated based on the distinct basis of "specific conditions directly relating to
the parent and child relationship." If the 2014 amended version of section 211.447.5(6) applies to Father's case, then
we are bound by the fact that the General Assembly has defined, in effect, "a consistent pattern of committing a
specific abuse" to include "specific conditions directly relating to the parent and child relationship" of the requisite
duration or nature, whatever those conditions may be.

                                                          10
emotional needs of the [Children]," then a statutory basis to terminate Father's parental

rights was established.

Clear, cogent and convincing evidence established specific conditions directly relating
to the parent and child relationship of a duration or nature that renders Father unable
for the reasonably foreseeable future to care for the ongoing physical, mental, or
emotional needs of the Children

       As noted, the Judgment found Father unfit to be a party to the parent and child

relationship "because of conditions which relate to the parent/child relationship of a

duration or nature that renders him unable, for the foreseeable future, to care appropriately

for the ongoing physical, mental or emotional needs of the [Children]." In support of this

finding, the trial court observed:

       Specifically, the father was convicted of felony sodomy in violation of
       Section 566.060 RSMo in Case Number 16CR95-4155. The victim in that
       case was a four year old child. Additionally, the father was convicted of
       Felony Child Molestation in the First Degree in violation of Section 566.067
       RSMo in Case Number 1416-CR03946-01. The child victim in that case was
       three to four years old at the time of the abuse. The father was sentenced to
       the Missouri Department of Corrections for life imprisonment rendering him
       unable to care appropriately for the physical, mental and emotional needs of
       the children, not only for the foreseeable future but, conceivably, for the rest
       of the father's life. The father has formed a positive relationship with the
       children over the years and had regular, supervised contact with them prior
       to his pretrial incarceration in the 2014 criminal case. The father has never
       completed a sexual offenders program and is not a reunification resource per
       210.117 RSMo and 211.038 RSMo. Although, incarceration alone is not a
       ground for termination of parental rights under Missouri law, the lengthy
       conditions and circumstances that exist in these cases rise to the level of
       unfitness and are such that the father is simply unable to care appropriately
       for the needs of his [children].

Father does not challenge the trial court's factual findings. Instead, Father argues that there

was no evidence that his felony convictions involved the Children. Father also argues that

his convictions were twenty years apart and do not establish a "consistent pattern" of

                                              11
specific abuse. Finally, Father argues that the effect of the trial court's finding was to

terminate his parental rights based solely on his incarceration. Father's arguments are not

persuasive.

       Father offers no authority for the proposition that in determining whether section

211.447.5(6) has been established as a grounds for terminating parental rights, a trial court

can only consider parental conduct directly involving a child over whom jurisdiction has

been assumed. A conclusory argument without citation to applicable authority preserves

nothing for appellate review. See Sidebottom v. State, 781 S.W.2d 791, 800 (Mo. banc

1989). More to the point, Father's argument ignores that the specific conditions the trial

court relied on to find parental unfitness were Father's lengthy term of incarceration and

his statutory ineligibility as a reunification resource, conditions that do directly impact and

involve the Children.

       Father also complains that his convictions were twenty years apart, and thus do not

constitute a "consistent pattern" of a specific abuse. Father's argument presumes that the

2014 amendment of section 211.447.5(6) controls the adjudication of his parental rights,

and that a "consistent pattern of specific abuse" is not established by evidence of specific

conditions directly relating to the parent and child relationship of a duration or nature

rendering Father unable for the reasonably foreseeable future to care for the needs of the

Children. Moreover, Father's argument is misdirected. The "specific conditions" the trial

court identified were not the convictions which occurred twenty years apart, but were

instead the collective ramifications of those convictions--a lifetime prison sentence,

Father's statutory characterization as a predatory sexual offender, and Father's statutory

                                              12
ineligibility as a reunification resource. These conditions were found by the trial court to

be of a duration or nature that rendered Father unable for the reasonably foreseeable future

to care appropriately for the Children, a conclusion Father also does not challenge on

appeal. In other words, the specific conditions identified by the trial court were not "based

solely upon instances of . . . past conditions, but [will] have some likelihood of affecting

the parent-child relationship going forward." In re C.S., 351 S.W.3d 264, 267 (Mo. App.

W.D. 2011). Because the specific conditions identified satisfy the requisite duration or

nature requirement, they automatically qualify as a legislatively expressed example of "a

consistent pattern" of specific abuse.

       Finally, the trial court did not terminate Father's parental rights solely because

Father is incarcerated. The Judgment expressed as much, and identified other critical

factors, including the length of Father's incarceration, and that the nature of Father's

conviction rendered him statutorily ineligible as a reunification resource. In any case, the

premise of Father's argument is flawed. Although section 211.447.7(6) does provide that

"incarceration in and of itself shall not be grounds for termination of parental rights," that

section addresses factors a trial court is to consider to determine whether termination of

parental rights is in a child's best interest. For reasons we address in connection with

Father's second point on appeal, section 211.447.7 has no application to termination of

parental rights cases pursuant to section 211.447.5(6).

       We conclude that substantial evidence supports the trial court's finding that specific

conditions directly relating to the parent and child relationship exist of a duration or nature

that renders Father unable to care appropriately for the Children for the reasonably

                                              13
foreseeable future, justifying the termination of Father's parental rights pursuant to section

211.447.5(6), regardless whether the pre- or post-2014 version of the statute is applied.

       The outcome here is not unlike that reached in In re C.S. where this court affirmed

a termination of parental rights pursuant to section 211.447.5(6) where "[f]ather's lengthy

term of out-of-state incarceration . . . combined with the twins' young age and the lack of

a close bond between [f]ather and the twins, constituted a specific condition that would

render [f]ather unable, for the reasonably foreseeable future, to care appropriately for the

twins' needs." 351 S.W.3d at 267. Though in the instant case, Father was found by the

trial court to enjoy a bond with the Children, the nature of his criminal convictions rendered

it a legal impossibility for Father to ever be reunified with the Children, a fact that, coupled

with Father's lengthy term of imprisonment, constitutes specific conditions of a duration or

nature that rendered Father unable to appropriately care for the Children for the reasonably

foreseeable future.

       Point one on appeal is denied.

                                                 Point Two

       Father argues in his second point on appeal that the trial court failed to make

statutorily required findings that termination of his parental rights would be in the

Children's best interests as required by section 211.447.7,8 and that because the trial court

failed to do so, "it abused its discretion in ultimately ruling to terminate" Father's parental

rights. [Appellant's Brief, p. 21] Father's argument is without merit.



       8
           Section 211.447.7 was not amended in 2014.

                                                        14
         Section 211.447.7 provides that "[w]hen considering whether to terminate the

parent-child relationship pursuant to subsection 2 or 4 of this section or subdivision (1),

(2), (3) or (4) of subsection 5 of this section, the court shall evaluate and make findings on

the following factors, when appropriate and applicable to the case." By its plain terms,

section 211.447.7 does not apply to a termination of parental rights pursuant to section

211.447.5(6). By specifically expressing the subdivisions and subsections as to which

section 211.447.7 applies, the legislature has expressed by omission the subdivisions and

subsections as to which section 211.447.7 does not apply. "A disparate inclusion or

exclusion of particular language in another section of the same act is 'powerful evidence'

of legislative intent." State v. Bass, 81 S.W.3d 595, 604 (Mo. App. W.D. 2002) (quoting

Jantz v. Brewer, 30 S.W.3d 915, 918 (Mo. App. S.D. 2000)). We thus conclude that the

legislature intended to exclude section 211.447.5(6) from the ambit of section 211.447.7.

See id. ("[T]he legislature is presumed to have acted intentionally when it includes

language in one section of a statute, but omits it from another."). The trial court had no

obligation, therefore, to evaluate, or make findings with respect to, the best interest factors

identified in section 211.447.7.9 See In re C.S., 351 S.W.3d at 267 (noting that "section




         9
           Even if the trial court had been obligated to make statutory best interest findings pursuant to section
211.447.7, we would nonetheless deny Father's second point on appeal as Father concedes that he failed to file a
Rule 78.07(c) motion after entry of the Judgment challenging the trial court's failure to make required findings.
Under Rule 78.07(c), "allegations of error relating to the form or language of [a] judgment, including the failure to
make statutorily required findings, must be raised in a motion to amend the judgment in order to be preserved for
appellate review." Although a trial court's failure to make statutorily required best interest findings is considered
error, such error "is not preserved unless a motion [pursuant to Rule 78.07(c)] is filed . . . specifically challeng[ing]
the failure to make statutorily mandated findings." K.L.A. v. Aldridge, 241 S.W.3d 458, 462 (Mo. App. W.D. 2007)
(quotation omitted) (addressing section 452.375.6, an analogous statute requiring best interest findings in a child
custody case).

                                                           15
211.447.7(6) does not expressly apply to findings of unfitness under section

211.447.5(6)").

       It is true that section 211.447.610 generally provides that a "juvenile court may

terminate the rights of a parent to a child . . . if the court finds that the termination is in the

best interest of the child and when it appears by clear, cogent and convincing evidence that

grounds exist for termination pursuant to subsection 2, 4 or 5 of this section." In other

words, in every termination of parental rights case, including this one, a court must satisfy

itself that termination is in the best interest of the child. However, section 211.447.6 does

not require a general best interest finding to be included in a judgment terminating parental

rights. Section 211.447.7 is the only subsection which addresses when best interest

findings are statutorily required to be included in a judgment. Thus, though the Judgment

in this case did not include a "best interest" finding, it was not required to do so by either

section 211.447.6 or section 211.447.7. And Father did not request best interest findings

as he would have been permitted to do pursuant to Rule 73.01(c). See In re Marriage of

Geske, 421 S.W.3d 490, 497 (Mo. App. S.D. 2013) ("While a party may request that the

trial court include specific findings in its judgment, pursuant to Rule 73.01(c), where he

does not do so prior to the introduction of evidence, the trial court is under no obligation

to specifically identify the facts it utilized in its determinations."). See Gant v. Gant, 892
S.W.2d 342, 346 (Mo. App. W.D. 1995) (holding that where findings on a subject are not

statutorily required, a party cannot complain about the absence of findings in a judgment



       10
            Section 211.447.6 was not amended in 2014.

                                                         16
unless they were requested pursuant to Rule 73.01). We therefore presume that that the

trial court followed the law, and found all facts in accordance with the result reached,

including that termination of Father's parental rights was in the Children's best interest. See

Rule 73.01(c).11

         Point two on appeal is denied.

                                                   Conclusion

         The trial court's Judgment is affirmed.



                                                       __________________________________
                                                       Cynthia L. Martin, Judge


All concur




         11
          Father does not argue on appeal that the trial court violated section 211.447.6 by failing to include even a
general best interest finding in the Judgment.

                                                         17